DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 11/15/22, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 04/13/22, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11333824 B2.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same method for introducing micro-modifications into optical waveguides.
Specifically, regarding claim 1, see claim 1 of U.S. Patent 11333824 B2.
Regarding claim 2, see claim 2 of U.S. Patent 11333824 B2.
Regarding claim 3, see claim 1 of U.S. Patent 11333824 B2.
Regarding claim 4, see claim 3 of U.S. Patent 11333824 B2.
Regarding claim 5, see claim 4 of U.S. Patent 11333824 B2.
Regarding claim 6, see claim 5 of U.S. Patent 11333824 B2.
Regarding claim 7, see claim 6 of U.S. Patent 11333824 B2.
Regarding claim 8, see claim 7 of U.S. Patent 11333824 B2.
Regarding claim 9, see claim 8 of U.S. Patent 11333824 B2.
Regarding claim 10, see claim 9 of U.S. Patent 11333824 B2.
Regarding claim 11, see claim 10 of U.S. Patent 11333824 B2.
Regarding claim 12, see claim 11 of U.S. Patent 11333824 B2.
Regarding claim 13, see claim 12 of U.S. Patent 11333824 B2.
Regarding claim 14, see claim 13 of U.S. Patent 11333824 B2.
Regarding claim 15, see claim 14 of U.S. Patent 11333824 B2.
The claims are therefore not patentably distinct.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
  
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
10.	Claims 1-2, 4-12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sezerman et al. (US 8090233 B2) in view of Ashkenasi et al. (US/2006/0147170 A1).
	With respect to claim 1, Sezerman et al. (figures 1-15) disclose a method for introducing micro-modifications into optical waveguides, the method comprising affixing the optical waveguide (10) and/or the holder being mounted in a movable manner (waveguide mounted on a high precision stage) (figure 2); focusing, via a focusing apparatus (18), high-energy radiation (laser beam) onto a focal position (20, figure 2), the focal position (20) being positionable in an interior of the optical waveguide (10), the high-energy radiation (laser beam) being generated by a radiation source (the laser light source) within a scope of pulsed operation (the laser light source with the peak pulse intensity, column 3, lines 30-31), the focusing apparatus (18) being mounted in a movable manner (figure 2); and moving the focal position (20) through the optical waveguide (sweeping motion of the focal region along path Y) (see figure 2 and column 5, lines 24-26 and 47-48).  
	Sezerman et al. do not explicitly disclose the step of affixing an optical waveguide in a holder.
However, Ashkenasi et al. teach a method of affixing an optical waveguide in a holder ([0035]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sezerman et al. to include the step of affixing an optical waveguide in a holder (accordance with the teaching of Ashkenasi et al.) for the purpose of holding and displacing the optical waveguide in its longitudinal direction ([0035]).
With respect to claim 2, Sezerman et al. disclose the method, wherein movement of the focal position in the interior of the optical waveguide is selected in a manner dependent on a repetition rate (see the abstract).  
With respect to claim 4, Sezerman et al. disclose the method, wherein the focal position is moved continuously through the optical waveguide (see figure 2 and column 5, lines 24-26 and 47-48).  
With respect to claim 5, Sezerman et al. (figures 1 and 3) disclose the method, wherein movement of the focal position (20) through the optical waveguide (10) is a combination of rotational movement and translational movement (figures 1 and 3).  
With respect to claim 6, Sezerman et al. (figures 4-5) disclose the method, wherein positioning of the focal position in the optical waveguide correlates with a repetition rate (abstract) in such a way that an ordered arrangement of micro-modifications (22) arises in the optical waveguide (10, figure 4-5).  
With respect to claim 7, Sezerman et al. disclose the method, wherein the ordered arrangement of the micro-modifications is ordered [see abstract, microstructures created by femtosecond laser are ordered for altering the refractive index]; wherein the micro-modifications [22] are arranged on one or more sectional planes [see fig 2 #20,22, Fig 7-8,#35 and 38], wherein the sectional planes lie substantially perpendicular to the optical waveguide axis [35 And 38 are perpendicular to axis and 22 appears to be perpendicular to axis] and wherein the arrangement of the micro-modifications on the sectional plane by one or more parameters from a group of parameters comprising: the symmetric arrangement of the micro-modifications [fig 14, col. 12, line 30-40], the density of the micro-modifications on the sectional plane [implied in the abstract that femtosecond laser can be used to change  density of microstructures], the size of the micro-modifications [see abstract, see col. 1 and 2 summary of invention], the distance of the micro-modifications from the optical waveguide axis [see abstract, see col. 1 and 2 summary of invention], the distance between the micro-modifications [see abstract, see col. 1 and 2 summary of invention], the alignment of the micro-modifications or other parameters [see fig 15 and 13,. Col 12, lines 45-67, col. 13 lines 1-30], with the aid of which the position and distribution of the micro-modifications or the size or outer form thereof is described (see abstract, see col. 1 and 2 summary of invention).
With respect to claim 8, Sezerman et al. disclose the method, wherein an incoming beam (16) direction of the radiation on the optical waveguide is at an angle between an axis of the optical waveguide and the incoming beam direction of unequal to 90° (figure 3).  
With respect to claim 9, Sezerman et al. disclose the method, wherein the focusing apparatus (18) is made to vibrate in the lateral and transverse directions (figure 3).  
With respect to claims 10-11, Sezerman et al. substantially disclose all the limitations of the claimed invention except an incoming beam direction of the radiation on the optical waveguide is at an angle between an axis of the optical waveguide and the incoming beam direction of unequal to 900±50 and/or 900±10.
However, the incoming beam direction of the radiation on the optical waveguide is at an angle between an axis of the optical waveguide and the incoming beam direction of unequal to 900±50 and/or 900±10 are considered to be obvious to obtain higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sezerman to include the above features for the purpose of obtaining higher efficiency of optical signal transmission, and it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it is noted that the applicant does not disclose criticality in the value claimed. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
With respect to claim 12, Sezerman et al. disclose the method, wherein micro-modifications on a sectional plane is arranged to have at least two distances of the micro-modifications from an axis of the optical waveguide (see abstract and column 2).  
With respect to claim 14, Sezerman et al. disclose the method, wherein an arrangement of the micro-modifications on a first sectional plane is repeated on at least one other sectional plane (see fig 5, laser is swept across fiber multiple times for a wider area of microstructures but this also construed as multiple planes).


    PNG
    media_image1.png
    498
    700
    media_image1.png
    Greyscale


11.	Claims 3, 13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sezerman et al. and Ashkenasi et al. (as cited above), as applied to claims 1 and 14 above, and further in view of Chuang et al. (US/2008/0158905 A1).
With respect to claim 3, Sezerman et al. (figures 1-15) and Ashkenasi et al. substantially disclose all the limitations of the claimed invention except the optical waveguide is moved in a rotational movement. 
However, Chuang et al. (figure 12) teach a device including the optical waveguide (10) is moved in a rotational movement (about C axis). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the above combination by including the above features (accordance with the teaching of van Chuang) for the purpose of distributing the microstructures of the optical fiber ([0054]).
With respect to claim 13, Sezerman et al. (figures 1-15) and Ashkenasi et al. substantially disclose all the limitations of the claimed invention except the micro-modifications are arranged as a spiral or helical along an optical axis of the optical waveguides. 
However, Chuang et al. (figure 12) disclose an optical waveguide including the sectional planes are positioned so that the micro-modifications are arranged as spirals (figure 12), or helical along the axis of the optical waveguide (10, figure 12 and [0055]). Since Chuang and Sezerman and Ashkenasi are from the same field of endeavor, the structure and teachings of Chuang would have been recognized as being in the pertinent art of Sezerman and Ashkenasi. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the above combination to include the above features by combining the teachings of Chuang with the structure of Sezerman and Ashkenasi as a means of adjusting the brightness of the laterally emitting side surface of the fiber. The motivation would have been to combine known elements/methods (use micro structured element in an optical fiber) to achieve a predictable result (as a means of adjusting the brightness of the laterally emitting side surface of the fiber) ([0046]).
With respect to claim 15, Sezerman et al. (figures 1-15) and Ashkenasi et al. substantially disclose all the limitations of the claimed invention except the at least one other sectional plane on which the arrangement of the micro-modifications on the first sectional plane is repeated is rotated by an angle in relation to the first sectional plane.
However, Chuang et al. (figure 12) disclose an optical waveguide including the sectional plane on which the arrangement of the micro-modifications (20) on the first sectional plane is repeated is rotated by an angle in relation to the first sectional plane (figure 12). Since Chuang and Sezerman and Ashkenasi are from the same field of endeavor, the structure and teachings of Chuang would have been recognized as being in the pertinent art of Sezerman and Ashkenasi. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sezerman and Ashkenasi with the above feature by combining the teachings of Chuang with the structure of Sezerman and Ashkenasi as a means of adjusting the brightness of the laterally emitting side surface of the fiber. The motivation would have been to combine known elements/methods (use micro structured element in an optical fiber) to achieve a predictable result (as a means of adjusting the brightness of the laterally emitting side surface of the fiber) ([0046]).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2874